USDC-SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOCH:

DATE FILED: \\ /15/2014

 

 

UNITED STATES,
No. 18-cr-151 (RA)

SHANE DOTTLE, ORDER

Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

On consent of Mr. Dottle, no later than 11:00 p.m. tonight, he must check into St. John’s
Riverside Hospital, after which he will enroll in rehab and an in-patient drug treatment program,
as directed by his Pretrial Services Officer.

SO ORDERED.

Dated: | November 15, 2019
New York, New York

 

 

 

Réniiie Abrams
United States District Judge

 
